62 N.Y.2d 746 (1984)
Lowy & Donnath, Inc., Respondent,
v.
City of New York et al., Defendants, and T. Moriarty & Son, Inc., Appellant.
Court of Appeals of the State of New York.
Decided May 10, 1984.
Steven G. Rubin for appellant.
Daniel Diamond for respondent.
Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE concur.
*748MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs, on so much of that court's decision as holds that the purchase order did not incorporate by reference the general conditions of the prime contract between defendant T. Moriarty & Son, Inc., and the city, and, accordingly, that payment was due to plaintiff upon submission of each of the several invoices.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.